Citation Nr: 0815671	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO. 03-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
PTSD.

In April 2004, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record. 

In a November 2006 decision, the Board denied the veteran's 
claim for service connection for PTSD. The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court). In November 2007, VA and the veteran 
filed a Joint Motion for Remand (Joint Motion) agreeing that 
the Court should vacate and remand the Board's November 2006 
decision. In an Order dated in November 2007, the Court 
granted this motion, vacating the November 2006 Board 
decision and remanding the matter to the Board for further 
proceedings consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

This matter has been remanded to the Board for further 
efforts towards VA's duties to assist the claimant in the 
substantiation of his claim. Specifically, the Joint Motion 
directs that VA conduct research with appropriate government 
records depositories for corroboration of the veteran's 
asserted stressors, which he alleges caused PTSD. 


The asserted stressors and information of record are as 
follows:

1. At some point between September 20, 1978 to 
January 1979, while receiving basic training at 
Fort Benning, Georgia, the veteran either witnessed 
the shooting of, or saw the body of a fellow 
soldier on a live-fire infiltration course  
exercise. 

The veteran reports that although the dead soldier 
was not a member of his unit (Company B, 4th 
Battalion, 1st Infantry Training Brigade), and was 
instead a member of the sister unit (Company A, 4th 
Battalion, 1st Infantry Training Brigade), the 
veteran was in the adjoining lane during the 
exercise, when live machine gun rounds were fired 
over the trainee's heads as they crawled through 
the course. 

The veteran alleges that when he completed movement 
through the lane, he notified a non-commissioned 
officer, who caused the exercise to be suspended 
and who with other supervisors, requested that the 
veteran walk back through the lane to retrieve the 
body of the dead soldier. Because the veteran was 
in another unit than the dead soldier, he does not 
know the latter's name; nor was he ever spoken to 
after the incident by command authorities.

2. During the period February to March 1979 and 
June to July 1979, (i.e., on two occasions) while 
participating in parachute training exercises at 
Fort Bragg, North Carolina as a member of Combat 
Support Company, 1st Battalion (Airborne), 325th 
Infantry Regiment, the veteran's main parachute 
failed to open and he needed to use his reserve 
parachute. The veteran alleges that he reported 
these incidents to the supervising jumpmaster. The 
veteran's DA Form 1307 (Individual Jump Record) is 
devoid of any mention of these incidents. 

The veteran further alleges that as a result of the 
episodes of parachute malfunctions, he requested 
that he be transferred from the unit. His record of 
personnel assignments indicate that although he was 
not transferred until October 1980 to Korea, a 
military occupational skills qualifier "P," 
indicating parachutist, was terminated on September 
23, 1980 as a "Deliberate Terminee." 

The parties noted that the RO requested that the National 
Personnel Records Center (NPRC) verify the veteran's claim 
that his parachutes failed to open on two occurrences in 
February 1979 and in June 1979. However, there was no 
response from the NPRC regarding this request. The parties 
stated that a remand of the veteran's claim was necessary for 
VA to exercise its duty to assist pursuant to 38 U.S.C.A. 
§ 5103A(a)(1) by receiving a response from the NPRC regarding 
the verification of the veteran's stressors and informing the 
veteran of any response from NPRC.

Therefore, the RO/AMC should again attempt to verify the 
veteran's claimed stressors through unit logs, through the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
or through the NPRC. If a negative response is received, the 
RO/AMC should notify the veteran to afford him the 
opportunity to provide any evidence to corroborate his 
claimed stressors.

In addition, the RO should obtain and associate with the 
claims file all additional outstanding VA medical records. 
The claims file currently includes outpatient treatment 
records from the VA Medical Center (VAMC) in Miami, Florida, 
dated up to June 2002. Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records since June 2002, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities. 




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the Miami 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD, from June 2002 to the 
present. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

2. The RO/AMC should undertake necessary 
action to attempt to verify the occurrence 
of the veteran's alleged in-service 
stressful experience(s) - to include the 
veteran's report that a soldier was shot and 
killed during his period of basic training 
when he was in Company B, 4th Battalion 1st 
Infantry Training Brigade at Fort Benning, 
Georgia, and the veteran's report that his 
main parachute failed to open during two 
parachute jumps in February 1979 and June 
1979 while in the 82nd Airborne Division in 
Fort Bragg, North Carolina. The RO should 
forward to the JSRRC or NPRC entity 
(whichever is appropriate) all supporting 
evidence. If JSRRC's or NPRC's research of 
available records for corroborating evidence 
leads to negative results, the RO should 
notify the veteran and his representative, 
and afford them the opportunity to respond. 
The RO should also follow up on any 
additional action suggested by JSRRC.

3. If, and only if, any of the alleged 
stressful events are verified, the veteran 
should then be scheduled for a VA 
psychiatric examination. Any stressors 
that have been verified should be made 
known to the examiner. The psychiatrist 
should then render an opinion as to 
whether the veteran currently has PTSD, 
resulting from a verified experience 
occurring during service. It should be 
stated whether that current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association 
(DSM-IV). If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based. The claims file should be made 
available to the examiner.

4. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for PTSD. If the decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), which sets forth the 
applicable legal criteria pertinent to 
this appeal, and he should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

